               Case 1:21-cv-02799-VM Document 17 Filed 06/21/21 Page 1 of 3

     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                   ATLANTA
    SINGAPORE                                                                                                 BALTIMORE
   PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                               WILMINGTON
     CHICAGO                                                                                                    MIAMI
  WASHINGTON, DC                                                                                             BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                      DAMON N. VOCKE
  SILICON VALLEY                                                                                               NEWARK
                                                 DIRECT DIAL: +1 212 692 1059
     SAN DIEGO                                                                                                LAS VEGAS
                                                PERSONAL FAX: +1 312 277 2375
    LOS ANGELES                                E-MAIL: DNVocke@duanemorris.com                               CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                         www.duanemorris.com                                      MYANMAR
     HOUSTON
      AUSTIN                                                                                              ALLIANCES IN MEXICO
       HANOI                                                                                                AND SRI LANKA
  HO CHI MINH CITY




June 21, 2021


VIA EMAIL & ECF

Edward Toptani, Esq.
375 Pearl Street, Suite 1410
New York, NY 10038
edward@toptanilaw.com

          Re:        Grossman v. GEICO: Case No. 1:21-cv-02799

Counsel:

       On behalf of GEICO, and pursuant to Rule II.B of Judge Marrero’s Individual Practices, I
am outlining the defects that warrant dismissal of Plaintiffs’ Complaint unless rectified.

                                                 Filed-Rate Doctrine

        The Complaint seeks disgorgement of allegedly “excessive premiums.” Such claims are
barred by the filed-rate doctrine, and preempted by the rate-making statutes and regulations of the
New York Department of Financial Services (“NYDFS”). Wegoland, Ltd. v. NYNEX Corp., 27
F.3d 17 (2d Cir. 1994) (upholding dismissal of class claims by ratepayers alleging that regulated
entities gave their regulatory agencies and consumers misleading financial information to support
allegedly inflated rates). “Simply stated, the doctrine holds that any ‘filed rate’ – that is, one
approved by the governing regulatory agency – is per se reasonable and unassailable in judicial
proceedings brought by ratepayers.” Id. at 18. See also Rothstein v. Balboa Ins. Co., 794 F.3d
256, 263 (2d Cir. 2015) (on the basis of the filed-rate doctrine, dismissing claims for allegedly
fraudulent overbilling).

        New York’s rate-making regulations for insurance are extensive, and lay out an
administrative process for assessing and confirming that rates are not unfairly discriminatory,
excessive, or adequate. They also address “excessive profits.” NYDFS approved the rates at issue,
as seen in a publicly available regulatory filing (SERFF Tracking # GECC-132331667) of which
the Court may take judicial notice. A policyholder has no right to supersede the regulatory
authority of the NYDFS by seeking to enlist the Court and a jury to render their own determinations
D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000   FAX: +1 212 692 1020
          Case 1:21-cv-02799-VM Document 17 Filed 06/21/21 Page 2 of 3


Edward Toptani, Esq.
June 21, 2021
Page 2


on the reasonability of rates. Rothstein, 794 F.3d at 266 (“judicial endorsement of Plaintiffs’
claims would displace and distort the regulatory process [for insurance]”).

        The filed-rate doctrine applies to the Complaint’s challenge to approved rates regardless of
how the claims are styled. See, e.g., Roussin v. AARP, Inc., 664 F. Supp. 2d 412 (S.D.N.Y. 2009)
(Judge Marrero) (dismissing breach of fiduciary claim on the basis of the filed-rate doctrine)
(“New York courts have routinely applied the filed rate doctrine to bar plaintiffs’ claims seeking
the recovery of insurance premiums that have been approved by the NYSDI.”); Servedio v. State
Farm Ins. Co., 889 F. Supp. 2d 450 (E.D.N.Y. 2012) (on the basis of the filed-rate doctrine,
dismissing a policyholder’s deceptive trade practice claim under the New York General Business
Law) (“the [filed-rate] doctrine is relevant because it establishes, as a matter of law, that the value
of the coverage Servedio obtained – an expanded definition of ‘eligible injured person’ – was
precisely equal to the premium he paid”), aff’d, 531 F. App’x 110 (2d Cir. 2013).

                                     Breach of contract claim

        The insurance policy imposes no duty upon GEICO to refund premium (putting aside a pro
rata refund when a policy is cancelled, which is not at issue in the Complaint). The “Changes”
section of the policy recited in the Complaint imposes a duty upon the policyholder to update his
information in his file (the policyholders’ address, his vehicle make, the number of drivers), in
which case GEICO would have the right to revise the premium going forward. No such updates
are alleged. In any event, GEICO’s right to adjust premium based on a policyholder’s updated
information is discretionary, not mandatory.

        The implied covenant of good faith and fair dealing does not change the terms of the
insurance policy. While “implied in every contract,” the covenant of good faith and fair dealing
“does not create any new contractual rights.” Village on Canon v. Bankers Trust Co., 920 F. Supp.
520, 534 (S.D.N.Y. 1996). See also Wolff v. Rare Medium, Inc., 210 F.Supp.2d 490, 497 (S.D.N.Y.
2002) (Judge Marrero) (“the obligation of good faith does not create obligations that go beyond
those intended and stated in the language of the contract”). “[B]reach of that duty is merely a
breach of the underlying contract.” Atlantis Info. Tech. v. CA, Inc., 485 F. Supp. 2d 224, 230
(E.D.N.Y. 2007) (internal citation omitted). Where, as here, the breach of contract claim fails, so
must the allegation of a breach of the implied covenant of good faith. Transcience Corp. v. Big
Time Toys, LLC, 50 F. Supp. 3d 441, 452 (S.D.N.Y. 2014) (“Plaintiffs’ implied covenant claim
cannot be sustained because it is based on the same facts as those underlying the contract claim.”).

                                     Unjust enrichment claim

        Where there is a contract between the parties, there can be no claim for unjust enrichment
claim under New York law. Digizip.com, Inc. v. Verizon Services Corp., 139 F. Supp. 3d 670,
682-83 (S.D.N.Y. 2015). Alternative pleading of contract and unjust enrichment claims properly
exists only where there is doubt or denial of an express contract between the parties. Id. Here, the
          Case 1:21-cv-02799-VM Document 17 Filed 06/21/21 Page 3 of 3


Edward Toptani, Esq.
June 21, 2021
Page 3


Complaint does not allege that the insurance policy is unenforceable or even in doubt. To the
contrary, the Complaint repeatedly invokes, and relies upon, the terms of the insurance policy.

                             New York General Business Law claim

        “[I]n determining whether a reasonable consumer would have been misled by a particular
advertisement, context is crucial.” Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013)
(affirming Rule 12(b)(6) dismissal). “The entire mosaic” is “viewed rather than each tile
separately.” Time Warner Cable, Inc. v. DIRECTV, Inc., 2007 WL 1138879, at *4 (S.D.N.Y. Apr.
16, 2007) (citation omitted). See also Axon v. Florida's Natural Growers, Inc., 813 F. App’x 701,
705–06 (2d Cir. 2020) (affirming dismissal of a consumer class action that alleged the word
“Natural” in a beverage product name was misleading because elsewhere on the product’s label
the defendant disclosed that a decidedly unnatural chemical might be found within the product).

        “[T]he applicable legal standard is whether a reasonable consumer, not the least
sophisticated consumer, would be misled by Defendants’ actions.” Weinstein v. eBay, Inc., 819 F.
Supp. 2d 219, 228 (S.D.N.Y. 2011). Here, GEICO’s website makes plain that it was offering a
15% premium credit for six months upon renewal to current policyholders. A reasonable
policyholder would have understood the 15% advertising. Even if Plaintiffs’ unreasonable spin is
placed on the phrase “passing these savings on,” it would be non-actionable as puffery, and the
surrounding context makes clear that the prospective premium credit was exactly 15%.

        GEICO had no duty to discuss other insurers’ refund programs, and affirmatively
advertised nothing about their programs. Plaintiffs also fail to allege materiality in that they could
have shopped around for a different insurance policy if they had wanted to do so.

        Plaintiffs also cannot allege injury caused by the Giveback Program . Plaintiffs were not
harmed or damaged through the 15% premium credit. It was a voluntary giveback. It violated no
statute or law. Plaintiffs do not allege how they were, or even could have been, prevented from
shopping for a better rate. They do not allege awareness of the content of GEICO’s website.

        Unless Plaintiffs can remedy the foregoing defects, GEICO intends to ask Judge Marrero
for a pre-motion conference in advance of a motion to dismiss.

                                                      Respectfully,

                                                      /s/ Damon N. Vocke

                                                      Damon N. Vocke


cc:    The Hon. Victor Marrero
       Eric M. Poulin, Esq.
